GOLDTHWAITE, J.
There seems to us to be nothing in the ruling of the circuit court which could have misled the jury. The request, in the first instance, is made for instructions, that if the horse went lawfully into the defendant’s possession, it was essential the plaintiff should prove a demand and refusal. The counsel do not seriously question the correctness of this refusal, nor indeed could they do so with effect, for a demand and refusal is only evidence of a conversion — not necessarily or in all cases a conversion by itself. After refusing the charge, the court proceeds to say, that if a conversion was proved in this particular case, then no demand was necessary. It is said, the facts do not establish the right of property in the plaintiff, and therefore there was no conversion. We do not well sée what stronger evidence there could be of a conversion than the sale of the property, but whether this sale was a conversion, depended on the other question as to the right of property. This we must presume was left to the jury, and although we, in their station might possibly have come to a different conclusion, on the evidence stated, this is no ground to reverse the judgment, there being no error in the points of law on which the ■ cause went to the jury.
Judgment affirmed.